Order entered May 5, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00055-CV

              IN THE INTEREST OF S.B. & S.B., CHILDREN

               On Appeal from the 305th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. JC-12-1096-X

                                    ORDER

      Before the Court is appellant’s May 1, 2020 motion for extension of time to

file her brief. We GRANT the motion and ORDER the brief be filed no later

than May 26, 2020.        Because this is an accelerated appeal in a parental

termination case and was filed January 9, 2020, we caution that further extensions

will not be granted absent exigent circumstances.


                                            /s/     KEN MOLBERG
                                                    JUSTICE